DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 3 and 10-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Each of claims 2, 3 and 10-20 include the limitation of claim 1 which defines “a” as a molar ratio of lithium to phosphorus, “b” as a molar ratio of sulfur to phosphorus, and “c” as a molar ratio of the element X to phosphorus.  These claims each recite an additional limitation that provides a compositional formula of the sulfide solid electrolyte for which “a” is a subscript denoting the amount of Li, “b” is a subscript denoting the amount of S, and “c” is a subscript denoting an amount of the element X.  Different letters, or at least different cases of the same letters, should be used to identify the relative amounts of Li, S and X in the compositional formula as compared to the letters or cases of letters used to identify the molar ratios of Li, S and X with respect to P.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Miyashita et al. (hereinafter “Miyashita”) (WO 2016/104702A1, cited by Applicant; see U.S. Pub. No. 2017/0352916A1, also cited by Applicant, for English translation).
Regarding claims 1-3, 10-12, 15 and 16, Miyashita teaches a sulfide-based solid electrolyte for a lithium ion battery comprising a crystal phase of a cubic-argyrodite-type crystal structure and comprising a composition of the formula Li7-x+yPS6-xClx+y wherein x may be 1 and y may be 0.05 (see paragraphs 30 and 33).  This results in an exemplary composition Li6.05PS5Cl1.05 (formula (4)) for which a molar ratio of lithium to phosphorus 
Although this exemplary composition provides a value a+c that is equal to 7.1 rather than less than 7.1, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. See Titanium Metals Corp. of Americav.Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  In this instance, a value a+c=1 and a value a+c<1 are so close that prima facie, one of ordinary skill in the art would have expected a sulfide-based solid electrolyte having a value a+c=1 and a sulfide-based solid electrolyte having a value a+c<1 to have the same properties.
Regarding claims 4, 13, 14 and 17-21, FIG. 1 of Miyashita illustrates an XRD pattern of the sulfide-based solid electrolyte of Example 1 having the composition Li6.1PS5.0Cl1.1.  This XRD pattern includes diffraction peaks at approximate 2θ values of 15.5 deg, 17.9 deg, 19.9 deg, 25.5 deg (25.2 ± 0.5 deg), 30.0 deg (29.7 ± 0.5 deg), 31.4 deg, 39.8 deg, 45.0 deg, 47.9 deg, 49.9 deg, 52.5 deg, 55.1 deg, 55.9 deg, and 59.2 deg.  The composition of Example 1 is sufficiently similar to that of Li6.05PS5Cl1.05 that one of ordinary skill in the art would expect Li6.05PS5Cl1.05 to exhibit XRD diffraction peaks at substantially the same positions.
Regarding claims 5-9, Miyashita teaches that the solid electrolyte can be used for a solid electrolyte layer of an all-solid lithium ion battery, or for a solid electrolyte mixed in a positive or negative electrode mixture (see paragraph 63).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  U.S. Pub. No. 2017/0162901A1 to Chen et al. teaches a solid electrolyte compound characterized by the formula LixPySzIt, wherein 5≤x≤12; 1≤y≤3; 5≤z≤12; and 0.1≤t≤2 (see paragraph 75).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHAN J ESSEX whose telephone number is (571)270-7866.  The examiner can normally be reached on Monday - Friday, 8:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571) 272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHAN J ESSEX/Primary Examiner, Art Unit 1727